Name: COMMISSION REGULATION (EEC) No 2059/93 of 27 July 1993 concerning the stopping of fishing for plaice by vessels flying in the flag of Germany
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 29. 7. 93 Official Journal of the European Communities No L 187/17 COMMISSION REGULATION (EEC) No 2059/93 of 27 July 1993 concerning the stopping of fishing for plaice by vessels flying in the flag of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 927/93 (4), provides for plaice quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the falg of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registered in Germany have reached the quota allocated for 1993 ; whereas Germany has prohi ­ bited fishing for this stock as from 14 July 1993 ; whereas it is therefore necesary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or regis ­ tered in Germany are deemed to have exhausted the quota allocated to Germany for 1993 . Fishing for plaice in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registred in Germany is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 96, 22. 4. 1993, p. 1 .